Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered. 
Claim Objections
Claims 17-22 are objected to because of the following informalities:  claims 17-22 should be listed as “withdrawn” rather than “previously presented” or “original”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flurry (US 20110306396)
In claim 1, Flurry discloses
At least one computer simulation controller (paragraph 45, 142)
At least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display (paragraphs 147, 148), the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to: (paragraph 148)
Receive at least a first and second input from the computer simulation controller (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
Based on the first and second input, identify performance of a player over time and (paragraphs 61, 62 “each target frame receives a score based on the maximum score of all input frames scored against the target frame.  In this embodiment that score is multiplied by the weight to produce a weighted score for each target frame.  The score for a move is determined by combining the weighted scores using a sum or average”.  This would represent a performance over time as it is describing judging performance over multiple frames)
Based at least in part on the performance slow down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) and not second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”) except responsive to at least a first one of the second times being identified as preceding at least a first one of the first times in which case play of the computer simulation is slowed down during the first one of the second times to establish a period of slow play for the player prior to the beginning of the first one of the first times (paragraph 102. “when the game is slowed down, there is enough time between body movements that the additional instructions can be played”.  The time between body movements is the second times preceding at least a first one of the first times.  It is noted by examiner that as best understood by examiner this would teach being prior to the first body movement as well, however even if this were not the case, this would still be taught under broadest reasonable interpretation, as the claims only require a minimum of two “first times”, thus the prior art teaching of “left foot out” “right foot together” and “clap” may teach the first times with merely “right foot together” and “clap”, thus making “right foot together” “the beginning of the first one of the first times”, and the time in between “left foot out” and “right foot together” which is also slowed as “a period of slow play for the player prior to the beginning of the first one of the first times”)
In claim 2, Flurry discloses the computer simulation score comprises a network server communicating with the computer simulation controller over a computer network (paragraph 152, the “network server” of the instant application would be taught by the backend component such as data server, application server, etc. of the prior art)
In claim 3, Flurry discloses the computer simulation score comprises a computer game console communicating directly with the computer simulation controller (paragraph 150-152, “game console”, a variety of hardware implementations are provided such as backend servers, game controllers, etc.)
In claim 6, Flurry discloses at least one of the first times is defined by a developer of the computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency.  With respect to “defined by a developer of the computer simulation”, this language is given the broadest reasonable interpretation, as “a developer” has no particular structure as to what constitutes a developer.  The invention appears to disclose this limitation as paragraph 45 for example discloses “developers” using the system to interact with players with the game platform, and paragraph 48 discloses a “dance game”, which would be developed by developers, with these limitations related to the dance game developed by the inventors of the prior art.  However, even if this were not the case, under the broadest reasonable interpretation, anything which affects the workings of the computer simulation is a “developer”, and as paragraphs 75-79 are describing the inner working of the source code of the computer simulation, as such it would be inherent that whoever defines these time windows would be a “developer” under the broadest reasonable interpretation.)
In claim 7, Flurry discloses at least one of the first times is defined by input latency satisfying a threshold period  (figure 3B, paragraph 84, a timeframe is set for criticality of performing a task, with lower or no scores for being further outside of the threshold.  These critical times are used for the first times as per paragraph 102 which discloses slowing down during these inputs)
In claims 8 Flurry discloses the instructions are executable to speed up simulation presentation based at least in part on improving performance (paragraph 102.  “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”.  It is noted by examiner that claim 16 depends upon claim 9 and claim 20 depends upon claim 17 which both do not positively recite “performance”, thus this limitation is particularly broad, as there is no indication as to what performance is being referred to, however this is taught similarly to claim 8 which more positively recites performance as being “performance of a player over time” as recited in independent claim 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry (US 20110306396) in view of Aghdaie (US 20170259177).
In claim 4, Flurry discloses
•	At least one computer simulation controller (paragraph 45, 142)
•	At least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display (paragraphs 147, 148), the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to: (paragraph 148)
•	Receive at least a first and second input from the computer simulation controller (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
•	Based on the first and second input, identify performance of a player over time and (paragraphs 61, 62 “each target frame receives a score based on the maximum score of all input frames scored against the target frame.  In this embodiment that score is multiplied by the weight to produce a weighted score for each target frame.  The score for a move is determined by combining the weighted scores using a sum or average”.  This would represent a performance over time as it is describing judging performance over multiple frames)
•	Based at least in part on the performance, slow down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) and not second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”)
Flurry fails to disclose the first times being identified as first times at least in part on the basis of being simulation periods in which crowd source input is received, however Aghdaie discloses first times being identified at least in part on the basis of being simulation periods in which crowd source input is received (paragraph 54. “determine how challenging a […] portion of the video game (such as a dungeon) generated in response to a particular seed value in a video game 112 is based on how well a group of users do playing the video game 112 when the particular seed value is utilized. […] for example if it is determined that a seed value causes users to fail at an 80% rate, the seed value may be associated with the harder difficulty level than another seed value that causes users to fail at a 20% rate”  The first times of the current claimset is the period in which play is adaptively slowed down in the primary reference of Flurry, Aghdaie discloses determining difficulty from a plurality of prior users (which is to say, crowd sourced input) to determine more difficult periods of time, thus the first times would be simulation periods in which crowd source input is received.)  It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Aghdaie in order to allow for the invention of Flurry to more quickly and easily identify difficult sections of the game.
Claim(s) 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry in view of Han (US 20180184936)
In claim 9, Flurry discloses a method comprising
Identifying latency in input from a player or computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency) and 
based at least in part on the latency, slowing down presentation to the player of a computer simulation (paragraphs 75-79 and 102, after the user’s success is determined, which is based at least in part on latency, as performing the move late causes a lower or no score to be produced for the player, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”)
Flurry discloses speeding up simulation presentation (paragraph 75-79, 102, the game is slowed down until the user successfully reproduces the move, at which point the game speeds back up), but does not positively recite responsive to the latency not improving after slowing down presentation of the computer simulation, gradually speeding up simulation presentation. First, it is noted by examiner that as per in re Schulhauser, this limitation does not need to occur, as this appears to be conditional language within a method claim, which means that there are mutually exclusive possibilities of the latency improving or not improving, and thus the prior art’s teaching of what occurs when the latency DOES improve would teach the invention as claimed, however for purposes of compact prosecution, Examiner has ignored Schulhauser to provide a clearer rejection of the limitation.    Han discloses gradually increasing the difficulty level of training in a video game (paragraph 65.  It is noted by examiner that the broadest reasonable interpretation would include an interpretation of speeding up simulation presentation irrespective of whether the latency improves (thus “responsive to” latency not improving OR latency improving), as the claims “comprise” the steps described, and no particular steps are positively recited as to what occurs when latency improves.  This is identical to the instant application, see instant application paragraph [0046] which states “if improvement in latency is noted at decision diamond 210 the presentation of the simulation may be automatically increased in speed at block 212, on the other hand even if improvement in performance as measured by latency does not improve at decision diamond 210, the logic may move to block 214 to gradually speed up simulation presentation”, thus the speed is increased IRRESPECITVE of the determination at decision block 210.  As such, the prior art of Han discloses speeding up performance whether or not the latency improves, which is the same as the instant application disclosure and teaches the broadest reasonable interpretation of the claims.).  This combination would teach the invention as described in Flurry but gradually increasing the difficulty of the training (by increasing the speed) irrespective of the performance of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry with Han so as to provide a simpler training method with a set period of time before the difficulty increases.
In claim 10, Flurry discloses the latency is identifies at least in part based on first and second input to a computer simulation controller  (paragraphs 140-144, the first and second inputs include “providing input using a right hand when the target performance uses a left hand, providing a right leg input when the target performance uses a left leg, and so forth”)
In claim 11, Flurry discloses slowing down play of the computer simulation during first times of simulation presentation requiring input (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”)  and not at least some of second times of simulation presentation (paragraph 102 “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”)
In claim 14, Flurry discloses at least some of the first times are defined by a developer of the computer simulation (paragraph 75-79, a time window is set, wherein a player is allowed to perform the move a little early or late, and a reduced or no score is given for performing the move outside of the inner window based on the latency.  With respect to “defined by a developer of the computer simulation”, this language is given the broadest reasonable interpretation, as “a developer” has no particular structure as to what constitutes a developer.  The invention appears to disclose this limitation as paragraph 45 for example discloses “developers” using the system to interact with players with the game platform, and paragraph 48 discloses a “dance game”, which would be developed by developers, with these limitations related to the dance game developed by the inventors of the prior art.  However, even if this were not the case, under the broadest reasonable interpretation, anything which affects the workings of the computer simulation is a “developer”, and as paragraphs 75-79 are describing the inner working of the source code of the computer simulation, as such it would be inherent that whoever defines these time windows would be a “developer” under the broadest reasonable interpretation.)
In claim 15, Flurry discloses at least some of the first times are defined by input latency satisfying a threshold period  (figure 3B, paragraph 84, a timeframe is set for criticality of performing a task, with lower or no scores for being further outside of the threshold.  These critical times are used for the first times as per paragraph 102 which discloses slowing down during these inputs)
In claims 16 Flurry discloses the instructions are executable to speed up simulation presentation based at least in part on improving performance (paragraph 102.  “when the user has successfully reproduced the move, the game is sped back up and the normal instructions timeline is used”.  It is noted by examiner that claim 16 depends upon claim 9 and claim 20 depends upon claim 17 which both do not positively recite “performance”, thus this limitation is particularly broad, as there is no indication as to what performance is being referred to, however this is taught similarly to claim 8 which more positively recites performance as being “performance of a player over time” as recited in independent claim 1)
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flurry in view of Han in further view of Youm (US 20120009997).
In claim 12, Flurry in view of Han discloses the claimed invention except for first times comprise crowd source input times, however Youm discloses the first times comprise crowd source input times (paragraphs 228-230, one or a plurality of players recorded games input times are being used for the asynchronous gameplay, this would teach crowd source input times, as its input times from a crowd of previous players). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry in view of Han with Youm in order to allow a player to play a live game against a recorded game from a collection of previous players at a similar skill level.
In claim 13, Flurry in view of Han discloses the first times comprise simulation times at which the player experienced difficulty satisfying a threshold (paragraph 102, “when the user cannot successfully perform a particular move after a threshold number of attempts, the game slows down”) However Flurry in view of Han fails to disclose prior players. Youm discloses prior players (paragraph 228-230, the previous recordings are from prior players). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flurry in view of Han with Youm in order to allow a player to play a live game against a recorded game from a collection of previous players at a similar skill level.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues the amendments to claim 1 overcome the prior art of Flurry in view of Algahdie, however the claims appear to now be taught by just Flurry as set forth above.
Applicant argues the amendment to claim 9 overcomes the rejection of Flurry in view of Peck.  Examiner agrees however a new rejection is made in view of Han
Applicant argues that Aghdaie fails to disclose a period when the input is received, examiner disagrees.  The period of time is the time at which the particular seed is being played, similarly to the instant application’s period of time being the period of time that a particular section of the game is being played, or the prior art’s period of time being the period of time that the particular move is being attempted.
Applicant argues that the prior art of Youm fails to disclose slowing down a simulation being played, examiner agrees, however this is taught by Flurry.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715